                              Case 1:19-cv-00214-AJ Document 16-14 Filed 12/30/19 Page 1 of 2

  ÛaÛü     r0Ru   13i.A {l lroe}                 U.*. ñqual Ëmploymsnt ü p*rtunity *omnri**icn

   r-
                                                                                                                              rËÊ,åÕN ilr,i¿{:i cHAÍIG#



                                                                                                           il                           Jcnnlfer A,rte*i
        MARKET EÂSKËT                                                                                                         THtS pËn*oN {check one or balh)
        60 Tricity Road                                                                                                                      ûlai¡r¡¡ To Be Aggrieved
        $ornersworth, hlH ü3$78
                                                                                                                                             ls Filing on lSehalf of 0the(s)

                                                                                                                              ËËOC CIiAIIGË NÕ,
                                                                                                                                                      ,tüü-201?-00164
   L-                                                                                                       .l
                                                                                                                        I
                                                                                                                              FHP,q Cþ{ARGT NO
                                                                                                                                                      EDG          t144-17
            ¡{OTICË üF THARGE OF ilSCRIM|NAT|ON                                             r¡r                  ì/uHãRE
                                                                                                                l.¡               ,Â   rËp ÂôçNcy wttL tN¡TlAt,ty pRücËss
                                                                        {S**   lhe enr:losç¡d far            infarnta!i*n)
       THI$ IS NTTICË THAT,å. CHAAGT OF EMPLûY}dENT DISCRIM'N¡. lON UNDTR
            x,     Tille Vll of the Civil Rights Asr    {Iiie    Vil)            The ãqrral Pay Act       pAl                            The Amerícans wiih Dieäbilitiés Aci (AOA)

                   Tle Age Discrinlìnålion in Ëmploymant Act iAüf;A)                                        Senetic lnfomralion l,Je¡ndiscrirninalion Act (GINA)

       HAS ËËñN fiHCT¡VËA BY

              The    Ë[t0          ând åent for initial proeensing to

                                                                                                                                  {FtiP Age*çy)
       X      Ihe        Hew Harnpshire Çqmmi$sion for Xuman Rights                                                                        and sêñt t0 EEOC for duâl fil¡flg purpçses.
                                                                        (F€P Agenay;

       Whils EËOC has jurisd ictio u (upon expirationc}  ny d eTerrai re q lt                               tf ihis !s ä T itle v't AL]A o GI NA charg e) lû investigate this
       charge, E E0c nray suspend ¡l$ nvestigat!an a ncl await the issuance                               the Agen cy's final llnd n     ân il o¡ders These fì ndings and
       0rderÊ will be given WC oh by ã rCI C rl mak n its 0!vn deternrinalion                              t0 whefhe reas1)n aTslc C2 u5ç çxÌsts lo b el eve lha
       discriminal ¡on has occur¡ed.

       You are ther*fare encouragod lo cûó perale fuliy will¡ tl'l Agency Ait                               and evidence provìcied Lry you lo the Á,gency wìll be
       consicl ered þy tr FO  when ir revtewg the Agency's linal lindings anr:l                               ln nrâny üase$ Ë C (JL,    lake no furihe action thereby
       avoiding the necgss ity of an investigaiion rry botl'r the ,{g*ncy and                               Th¡ô like h û ö d increased by yoUr aetíve cooperalion with
       lhe Agency

   As â parly to the charge, you mãy requsst thâ1 Ëf{:}0 rcvjew the final                                             *nci ortl         cl the   a bove-nantecl    Agency
   For such â r9que st to be ho nored you nusl nrtify FüOÇ n writi ng                                        5 days Ç youf rg ceipt of th e Ågency' $ Tinal dçci sion an4
   orcJer ll the AgånÇy terminates its proceedings wilhou ¡s:!u,ng íì linal                               ding nd arde.r yau will     contacte d further b v ËËoÇ
   Regarclless of whciher the Age nçy Õr ITUU proces $e3 the ch arge                                       ecordkoe¡:ing and Nofl-Íletaliation ¡rrovisians of lhe $talutes
   a$ explaine d tn the enclcsed info rmation sheet apply

   For furlher correspondence on thiç matter, please use the charge nu                                           shown atlove.

   Ënclosure(s): Copy of Charge

CIRCUMSTANCES OF AILEüËD DI6CRIMINATIÛN
           Råçe           Colcr
                                     ffi'* ü         f(eligion            Nalional ûr¡0in           AEâ         Õisåbìlily
                                                                                                                             m          RntaliåiiÐn         6snêtic lnlûrrtlålion    ÛiÞe r




9ee enclcçed copy of charge of discrìminat!on.


Date                                 Name / Title cf A.uthorized Official                                                              Siçnature

                                     Kevin J. Berry,
Juty 1Q,2A17                         Dlstrict tireetor
                               Case 1:19-cv-00214-AJ Document 16-14 Filed 12/30/19 Page 2 of 2                                                                                                  +,.'!vLt      \tvt,1


       8E00 Fri!¡n   I

                                 Csn RGT üF DISCRIN¿INÅTION                                                                       Öhargo pr*Ecnl*çlTal                          Ageniy{ias} [harge No{*l:
                         Thls lormf0   Bll6olll-bl.f-'-
                                                                    1ø ôl 6¡'t'   $!r
                                                                                    ðnÊto'ad p¡ivsr¡y A0r
                               s{sl€rnent and 0thsr        l,tlt."v
                                                           ìnlomâdon
                                                                           1

                                                                      b$foru eornplating his lom.                                       x rcrA                                 sDG(Ë,) û144-1?
                                                                                                                                                                               I 6D-2t I 7*0CI I 64
                                                                    f{ew þla                 re Çgrn                an      fsr l.lun*n                                                              and      ãEOf
                                                                                                        ar             it
   NsÍnö (Jndlaâtâ htr,, M*.,          Mø)
                                                                                                                                              Hqrrç P*ô^t {!ñct, Åøt üadt)                        Dôls of ãlilh
   Ms, Jsnnifer Artesl
   $æel Åd¡rcs¡
                                                                                                                                                     {6rfi} s33*s86ð
                                                                                                    Clty, Sr¿l¿      ZtP çrrds
   17s Beauty Hill HaEd
                                                                                             têntêr                               rull 00aas
   Nsmsd ís lhe
   Dlscrlm{nsled                                                                                                   Cotntîinêâ, ûf 6tala       çl Lscal $svamm*nl Agcney                        lEsflevr
                                                                                                                   ùalßw,t
   NfrMä
                                                                                                                                              lvÕ.   f tr€lâ?s¡ r. M?rrìbril       Phon¡ Nþ, {nat$da
   Ðernoular $uper lllarkeT* , lnc, dba Msrket                                                                                                                                                             &ftt   Õëdt)
                                               $asket                                                                                                   IüÕû+
  gt¡rsl ÅddÎeìg                                                                                                                                                                      {s78} 8ã1-8p00
                                                                                                    Cl!y, gl¡t!5     &f     Ça4ç
  &7S        Êsst $traet                                                                      Tswkcb               MÂ 01â?*"14*5
  l'¡sma (C0FPOFIÅTÍ OFFTCE)
                                                                                                                                             ,{0.    äðpþfit¡.   Mr/ïbÊ.ü          fhonr   No. $ñêtüdï Àrcs çadø]
  Dsnni* l*abatte
  Sfril     Atfdrtåg
                                                                                                                                                          ¡l/&                             (unknown)
                                                                                                   çiry, $r¡rü       ZIP   tÞds
  *27       Ânit* Street
                                                                                                                   Nþt 030å7
  !FçnlMlNÀIjô¡t åÁçÊÐ öN lchöck aFpraptalâ å6{lffJ.J
                                                                                                                                                          DAiË(S) üt$cHtMl¡14llt$ f00K PL¡IC$
                                                                                                                                                                    *rdl¿¡t                          Lrt¡tt
               ñATE                      ôûLoft                 X   SFX                     åütl(}t0H               t'¡,ÂTtONÂL 0ñtËil.{                      **4/11?.tü6                     täl'rg/2û17
              X          ñËïAUÂT|üN
                                                J*l         ror           X     0låå"årLrrY...
                                                                                                        X             {6pa*íly tutaør.}
                                                                                             n$A 3õ4.A               ÅÞå {Ap&Aå}                                               TÕilTINUJNg .dCT¡Ô¡I
                                                    pâpøf
   *This                                l¡
                rs bal leved            IL'   bc Mr Labatte's address.                                             documsnts may be fçrwarded to hinn dn tha
   8m ployêr

   "Ms. Artsçi lyås trañsfêrråd ts lhe $gmersworlh storo ln
   the exact date, which approx¡mâtefy                                                                                                   ÅprlllltTay åût8 and daos nst ramember
                                                  with an                                                          r ineide*l oÍ harasgm*nt.
                                        "oinciOes
   '"'{ând perce¡vsd disabitity}

   $¿s nff¡càe                d Spc*ifitxtlans to ôharge af
                                                                                                                                                                ffiË{:K*v8p

                                                                                                                                                                 JUN ?         ?   ?T17

                                                                                                                                                          _M HUMAN
                                                                                                                                                          rux
                                                                                                                                                                     COt¿1,ilS$tON
                                                                                                                                                                   RTGHTS




                                                                                        ÁEenoy, ll any, I                               t't8ttê8üw               ,116 Lodtl Agañey
                                                                                        and lwlll mop€rqlg
                                                                                        lha¡r prooodutsa.

             undrr                                        thr        j$                                                  or affinn            havE të6d      lha abova nharge and
                                                                          ïus                                        Þp¡! of n¡y
                                                                                                                                                                                                   it l3 tnrs 1o
                                                                                                                                                       lnrormgi¡ ön qnd bEtirt.
                                                                                                                                   ÖF



           trì p aL rr*                                                                                                     6$,
                                                                                                                                         swtnN ?o                      ME TII'S ÛATå

               tats                                                       Perly glgnaÍJft
F6rü   t
                                                                                                                                   ¡7
